 1

 2   CC: USM; PSA
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  )
11                                ) Case No.: MJ 20-00354-DUTY
                                  )
12
     UNITED STATES OF AMERICA,    )
                                  )
13                                )
              Plaintiff,          )
14                                ) ORDER OF DETENTION FOR
         v.                       ) DEFENDANT MARISSA DUENAS
15                                )
                                  )
16
     GUIA CABACTULAN, MARISSA     )
                                  )
17   DUENAS, and AMANDA ESTOPARE, )
                                  )
18                                )
              Defendants.         )
19                                )
                                  )
20                                )
                                  )
21

22
     I.    INTRODUCTION
23

24
           On January 27, 2020, the Government filed a criminal complaint against
25
     Defendants Guia Cabactulan, Marissa Duenas, and Amanda Estopare, alleging a
26
     conspiracy to commit immigration fraud in violation of 18 U.S.C. § 371. (Dkt. 1
27
     [hereinafter “Compl.”].) On January 30, 2020, Defendant Duenas made her initial
28


                                               -1-
 1   appearance before the Honorable Autumn D. Spaeth, United States Magistrate Judge.
 2   (Dkt. 13.) Judge Spaeth conducted a pretrial detention hearing and ordered Duenas
 3   detained pending trial, finding that she was a flight risk and a danger to the community.
 4   (Id.) Duenas now moves for review of Judge Spaeth’s detention order and for release on
 5   bail. (Dkts. 22, 29.)1 For the following reasons, Duenas’s motion is DENIED.
 6

 7   II.    BACKGROUND
 8

 9          On February 12, 2020, a grand jury returned an indictment charging Duenas with a
10   criminal conspiracy in violation of 18 U.S.C. § 371. Specifically, it charges that she
11   conspired to commit the following human trafficking and immigration offenses:
12   (1) Trafficking with Respect to Forced Labor in violation 18 U.S.C. § 1590(a);
13   (2) Document Servitude in violation of 18 U.S.C. § 1592(a)(3); (3) Immigration Fraud in
14   violation of 18 U.S.C. § 1546(a); and (4) Marriage Fraud in violation of 8 U.S.C.
15   § 1325(c).
16

17          The criminal complaint and indictment allege the following facts. Defendants
18   were part of a human trafficking ring orchestrated by their employer, the Philippines-
19   based Kingdom of Jesus Christ church (“KOJC”). Defendants submitted fraudulent visa
20   applications on behalf of KOJC “volunteers” from the Philippines. Once the
21   “volunteers” arrived in the United States, Defendants confiscated their passports and
22   forced them to work long hours soliciting donations for a fraudulent charity. These
23   donations were funneled to the KOJC’s leadership in the Philippines to support their
24   personal expenses and purchase luxury items. Specifically, KOJC’s senior leader has
25

26   1
      The Court considers the instant motion as the presiding Criminal Duty Judge. The Court initially
27   denied without prejudice Duenas’s motion so that the District Court Judge who would soon be
     permanently assigned to this case could review Judge Spaeth’s detention order. (Dkt. 24.) After the
28   parties fully briefed the issues, however, the Court agreed to move forward with the instant review and
     held a hearing on February 12, 2020. (Dkt. 32.)
                                                        -2-
 1   used these donations to build a stadium and compound in Davao City (the “Kingdome”)
 2   and to purchase a private jet, helicopters, and luxury vehicles.
 3

 4         “Volunteers” were forced to work nearly every day, year-round. They lived in
 5   KOJC’s compound in Van Nuys, California, but were not otherwise compensated.
 6   “Volunteers” were also forced travel across the country soliciting donations, sleeping in
 7   cars without access to basic necessities. Defendants set quotas for their daily
 8   solicitations, and, if they failed to meet their quotas, workers were mentally and
 9   physically abused, beaten with paddles, isolated, and forced to fast. Victims also report
10   being punished for leaving the KOJC, for having relationships with non-KOJC members,
11   and for making negative statements about leadership. Female victims were pressured to
12   have sex with KOJC’s senior leader, which is referred to as “night duty.” Workers that
13   were effective at soliciting donations were pressured into sham marriages with KOJC
14   members so that they could continue working. Defendants orchestrated these sham
15   marriages, as well as divorces and remarriages, to build KOJC’s workforce. Bank
16   records and other evidence suggests that KOJC workers collected approximately $20
17   million in donations between 2014 and 2019.
18

19         Duenas was allegedly the “human resources leader” of the KOJC’s United States
20   operations. She worked under Defendant Cabactulan and took on several of Cabactulan’s
21   previous responsibilities. Duenas was responsible for collecting and securing the
22   passports and immigration documents of KOJC “volunteers,” applied for sham marriage
23   certificates and fraudulent visas, and tracked the immigration status of more than ninety
24   KOJC workers.
25

26   //
27   //
28   //

                                                  -3-
 1   III.   ANALYSIS
 2

 3          The Bail Reform Act permits pretrial detention only upon certain findings. 18
 4   U.S.C. §§ 3142, et seq. “The whole spirit of the Bail Reform Act . . . is that a defendant
 5   facing trial should be released, rather than detained, unless there are strong reasons for
 6   not releasing him.” United States v. Honeyman, 470 F.2d 473, 474 (9th Cir. 1972). The
 7   burden rests with the Government, which must prove by a preponderance of evidence that
 8   the defendant poses a serious risk of flight and by clear and convincing evidence that the
 9   defendant poses a danger to the community. See 18 U.S.C. §§ 3142(e), (f); United States
10   v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991). The Government must also show that “no
11   condition or combination of conditions will reasonably assure the appearance of the
12   person as required and the safety of any other person and the community.” 18 U.S.C.
13   § 3142(e). In determining whether to release or detain a defendant, the Court considers
14   (i) the nature and circumstances of the offenses charged, (ii) the weight of the evidence
15   against the defendant, (iii) the history and characteristics of the defendant, and (iv) the
16   nature and seriousness of the danger to the community. 18 U.S.C. § 3142(g).
17

18          After considering these factors and the evidence presented by the parties and the
19   arguments of their counsel, the Court concludes the Government has met its burden.
20   Consequently, Duenas must be detained pending trial.
21

22          A.     Flight Risk
23

24          The Court finds by a preponderance of the evidence that Duenas is a serious flight
25   risk and that no condition or combination of conditions will reasonably assure her
26   appearance as required.2
27
     2
28    Pretrial Services also recommends detention based on its finding that no condition or combination of
     conditions will reasonably assure Duenas’s appearance as required.
                                                       -4-
 1           First, Duenas has a powerful incentive to flee the country. She is accused of
 2   supervising the victims of an international human trafficking ring. If convicted of a
 3   conspiracy to commit these human trafficking and immigration offenses, she faces a
 4   statutory maximum of five years in prison. Based on the available evidence, the
 5   government estimates that the guideline range for her sentence would be 97 to 121
 6   months—well above the statutory maximum.
 7

 8           More fundamentally, the charges against her pose a fundamental threat to KOJC,
 9   Duenas’s employer, the hub of her community, and—the evidence suggests—a
10   dangerous and powerful criminal organization. If released on bail, Duenas could be
11   pressured to flee to protect the organization. Duenas might also decide that, with KOJC
12   in jeopardy, she has no choice but to flee. Duenas’s livelihood depends on KOJC. She
13   has no property and limited savings. Since immigrating from the Philippines in 2008,
14   KOJC has been Duenas’s only employer. Her home in Delano, California is owned by
15   KOJC. She also borrows a KOJC-owned car for transportation. Although Duenas’s
16   mother and sister live in California, the charges against her threaten to upend her life
17   here.
18

19           Second, Duenas has the means, resources, and connections to flee to the
20   Philippines. KOJC has millions of dollars, a private plane, helicopters, and an
21   international network capable of moving money and people across international
22   boundaries. For example, in 2018, a KOJC administrator was arrested after law
23   enforcement found more than $330,000 wrapped in socks on a KOJC-owned private
24   plane. On January 29, 2020, federal agents found approximately 72 passports from the
25   Philippines, seven United States passports, and one Ukranian passport in Cabactulan and
26   Duenas’s shared office at the Van Nuys compound. The evidence also shows that
27   Duenas is in contact with KOJC leadership in the Philippines and sends them luxury
28   items every few months. She has been instrumental to their successful efforts to raise

                                                  -5-
 1   millions of dollars for fraudulent charities. The instant charges could threaten those
 2   profits. For example, the government has collected evidence that Duenas personally
 3   delivered bags of money to a KOJC-owned mansion in Calabasas, California, where the
 4   organization’s senior leader stays when visiting California. KOJC’s leaders in the
 5   Philippines therefore have a strong incentive to protect themselves by helping or, indeed,
 6   forcing Duenas to flee the United States.
 7

 8         Third, Duenas has strong personal ties to the Philippines. She was born and spent
 9   most of her adult life in the Philippines and still has family living there. In September
10   2019, Duenas married a citizen of the Philippines. And, of course, KOJC is based in the
11   Philippines, with its central “Kingdome” compound in Davao. Duenas made month-long
12   trips to the Philippines in 2008, 2009 or 2010, 2012, 2015, 2016, 2017, and December
13   2019 to attend KOJC’s annual conventions.
14

15         Fourth, the evidence shows Duenas has a sophisticated understanding of the
16   immigration system, the skills to manipulate that system, a history of defrauding
17   immigration officials, and a clear disregard for the rule of law. The government has cited
18   emails in which Duenas coordinated the arrival of “volunteers” at airports across the
19   country and sent other KOJC members “a series of probable questions and answers” for
20   victims to prepare for immigration inquiries. One victim reports that Duenas applied for
21   student visas and enrolled her as a student at a California university without the victim’s
22   knowledge or consent. Another reports that Duenas maintained ATM cards and
23   fraudulent joint bank accounts to substantiate sham marriages and submitted fraudulent
24   Petitions for Alien Relatives. Victims explain that Duenas personally withheld their
25   passports and other identifying documents, including green cards, student visas, and
26   marriage certificates. If they wanted to access these documents, they had to ask Duenas
27   for permission. Duenas would then personally accompany and coach them through
28   immigration proceedings, and even travelled across the country to orchestrate sham

                                                  -6-
 1   marriages through affiliates in other states. After Duenas learned about an investigation
 2   of KOJC in Hawaii, she took evasive action and started storing victims’ identifying
 3   documents at new location and working out of offices in different cities. This troubling
 4   and brazen conduct, if true, is strong evidence that Duenas will not appear as required if
 5   released on bond.
 6

 7         B.     Danger to the Community
 8

 9         The Court also finds by clear and convincing evidence that no condition or
10   combination of conditions will reasonably assure the safety of the community if Duenas
11   is released. Put simply, the evidence suggests that KOJC operates a human trafficking
12   ring and abuses victims for violating the terms of their confinement. Duenas played an
13   instrumental role in supervising “volunteers.” At least two victims report that Duenas
14   forced them to enter fraudulent marriages. One reports that Duenas commenced divorce
15   proceedings for him without his knowledge. In March 2018, Cabactulan and Duenas
16   allegedly refused to provide a victim with her green card until she wrote and signed a
17   letter stating that her work at KOJC was voluntary. In January 2020, federal agents
18   found Duenas in possession of a file titled “Traitor” that contained information on KOJC
19   members who have fled from KOJC.
20

21         Releasing Duenas on bail would create an unmitigated risk for KOJC workers and
22   the community at large. Victims report serious physical and psychological abuse at the
23   hands of KOJC. Specifically, they report being punished by confinement in area called
24   the “Upper Six” for failing to perform their duties properly. One victim reports she was
25   sent to the Upper Six for having a relationship with a non-KOJC member. She reports
26   being isolated and forced to fast and listen to prerecorded sermons for at least three days.
27   Another victim reports having her head shaved, being forced to wear an orange shirt with
28   “SOS”—for “Son of Satan”—on the back, and being hit on the back with a paddle

                                                  -7-
 1   approximately 100 times during her first day in isolation. Several victims have
 2   cooperated with law enforcement and made statements to federal officials. Others may
 3   attempt to contact federal agents soon. If released on bail, Duenas would return to her
 4   home owned by KOJC. The Court finds that no conditions of release could adequately
 5   mitigate the risk that she would contact other perpetrators and victims of the alleged
 6   scheme.
 7

 8   IV.      CONCLUSION
 9

10            For the foregoing reasons, Defendant Duenas’s motion is DENIED.
11

12            IT IS THEREFORE ORDERED that Defendant Duenas be detained prior to
13   trial.
14

15            IT IS FURTHER ORDERED that Defendant Duenas be committed to the
16   custody of the Attorney General for confinement in a corrections facility separate, to the
17   extent practicable, from persons awaiting or serving sentences or being held in custody
18   pending appeal.
19

20            IT IS FURTHER ORDERED that Defendant Duenas be afforded reasonable
21   opportunity for private consultation with counsel.
22

23   //
24   //
25   //
26   //
27   //
28   //

                                                 -8-
 1         IT IS FURTHER ORDERED that, on order of a Court of the United States or on
 2   request of any attorney for the Government, the person in charge of the corrections
 3   facility in which Defendant Duenas is confined deliver her to a United States marshal for
 4   the purpose of an appearance in connection with a court proceeding.
 5

 6         DATED:       February 14, 2020
 7                                                __________________________________
 8                                                      CORMAC J. CARNEY
 9                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -9-
